Title: To Thomas Jefferson from Matthew Anderson, 21 June 1805
From: Anderson, Matthew
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Exchange 21st. June 1805
                  
                  Your favour of 15th. Feby last with a Small Box containg Eggs of the fine Italian Silk-worm was duly recieved, and would have been immediately answered, but Mrs. Anderson wished first to try whether was any difference between them and her own stock. they both began to Hatch on the first day of may, and finished their work about the middle of the Present month—there is little or no difference except that the Cocouns from your Stock appear to be wound rather tighter & Mrs. Anderson has saved from them altogether. I really think it strange that more of our Country women does not raise them. the process is simple & might be profitable. the Eggs from which 25 or 30 yds of silk and the worms from which I suppose about 30 yds of Silk may be manufactured, may be fed for a few days after hatching on a table 4. feet square and as they grow require more & more room—the room in which Mrs. Anderson feeds is 40. by 18. which she finds full small the last 2 or 3 weeks. the first fortnight a few two or 3 small girls are sufficient to feed them. the balance of the time they are Eating unless you have mulbery trees very Convenient a Horse and tumbril will be necessary. I make however nothing less from my farm on Acct. of the worms & we wear little else but silk during the warm season. with us the Eggs are deposited on sheets of paper and when they hatch remain & feed on the paper for several days. I would give you the whole process, but that several authors have treated on the subject which I expect you have read. If you should ever have an inclination to Visit Gloucester it would give me Singular pleasure to see you at my Cottage and if you could be here about the first of June you would see the worms some eating & others working. Mrs. Anderson unites in best wishes & respectful Complements to your Self & Household. 
                  Yours Sincerly
                  
                     M Anderson 
                     
                  
               